Citation Nr: 9915167	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-27 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in DEN


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.  She also had additional service in the Army 
and Naval Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a June 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 1993, 
the RO, in pertinent part, denied entitlement to service 
connection for hypertension.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to service connection for 
hypertension.  She alleges that the disorder first manifested 
itself in 1988 while she was performing active duty for 
training.  She reported that she was in the Army Reserves 
from 1978 to 1986 and the Naval Reserves from 1986 to 1991.  
She also reported that she was named [redacted] from 
1974 to 1987.  Thereafter her name changed to  
[redacted] until July 1995 when she became [redacted].  In April 
1998, she changed her name back to [redacted].  

The Board notes that several attempts had been made by the RO 
to verify any periods of active duty for training the veteran 
had.  Each attempt at verification resulted in statements to 
the effect that records pertaining to the veteran could not 
be found.  A June 1992 response indicated that all the 
veteran's naval records from her last assignment had been 
sent to the Naval Reserve Personnel Center in May 1990.  
However, a November 1992 response from the Naval Reserve 
Personnel Center indicated that they had no records on file 
for the veteran.  The most recent attempt to verify the 
veteran's service was dated in June 1993.  No response to 
this request has been associated with the claims file.  

The Board further notes that a letter dated in October 1988 
from the Department of the Navy Personnel Support Branch is 
associated with the claims file showing the veteran was 
entitled to mustering pay.  The veteran alleges this letter 
is evidence that she had active duty for training concurrent 
with the first diagnosis of hypertension.  The Board finds 
another attempt must be made to determine if the veteran had 
any periods of active duty for training and, if so, what 
those specific dates were.  The Board notes the veteran's 
name changes.  Attempts must be made to search personnel 
records for the different names.  

The veteran alleged that she served with the Army Reserves 
prior to joining the Naval Reserves.  Medical records from 
this service has not been associated with the claims file.  
Medical records for this period of service should be secured.

The following is information the veteran provided with regard 
to Reserve units she was attached to between December 1977 
and June 1991:

U.S. Army Reserve, 5502 Administrative Specialist, 
Fitzsimmons Army Medical Center (FAMC), Denver Colorado 
80045-7050, (303) 361-3096;

U. S. Army Reserve, Patient Administration on Disposition 
(PAD), FAMC, Denver Colorado, 80045-5001, (303) 361-8921;

U. S. Army Reserve, 406th Combat Support Hospital (MASH), 
FAMC, Denver Colorado, 80239-5301, (303) 371-1825;

U. S. Army Reserve, 1st MTC, Administrative Specialist, 
Denver Federal Center, 80225-0306, (303) 236-7374;

U. S. Army Reserve, Individual Ready Reserve, Record Center, 
Control Group, 9700 Page Blvd., St. Louis Missouri, 63132, 
(314) 263 3901;

U.S. Navy Reserve, Yeoman, Administration Division, Buckley 
Air National Guard Base, Denver Colorado, 80011, (303) 340-
6205, (Fleet); 

U.S. Navy Reserve, Storekeeper, Atsugi, 0171 Buckley ANGB, 
Denver Colorado, 80011-9599, (303) 340-6226, (Air);

U.S. Navy Reserve, Individual Ready Reserve Personnel Center, 
New Orleans Louisiana, 70149-7800, (800) 532-2699.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to verify, 
through official channels, the claimant's 
actual dates of active duty for training 
and inactive duty for training during her 
Army and Navy Reserve Service.  The RO 
should verify the dates through all 
necessary channels: National Personnel 
Records Center, service department, and 
the Defense Finance and Accounting 
Service.  Records should be searched for 
all the veteran's names.

2.  The RO should attempt to obtain the 
service medical records for the 
appellant's service in the U.S. Army 
Reserves.  Documentation from the 
National Personnel Records Center must be 
associated with the claims file and must 
document whether the service medical 
records from the U.S. Army were found.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If it has not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998)

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
adjudicate the claim for service 
connection for hypertension.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the claimant until she is notified by the RO.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


